ACCEPTED
                                                                                                        06-14-00216-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   2/24/2015 2:51:42 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                 CLERK

                                       NO. 06-14-00216-CR
                                       TRIAL NO. 43975-B

PHYLLIS GWEN PRUITT                                                         FILED IN
                                               §      IN THE COURT OF APPEALS
                                                                      6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
VS.                                            §      6TH APPELLATE DISTRICT
                                                                      2/24/2015 2:51:42 PM
                                                                                DEBBIE AUTREY
STATE OF TEXAS                                 §      STATE OF TEXAS               Clerk



      APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT

       Now comes Kyle Dansby, attorney for Appellant Phyllis Gwen Pruitt and files this
Motion for Extension of Time to File Brief of this cause in the filing of the appeal due February
23,2-15 and shows the following:
       I.       This motion is filed in accordance with the Texas Rules of Appellate Procedure.
       2.      Attorney Kyle Dansby files this motion for request of a one day extension to file
            Appellant's brief.
       3.      Major inclement weather all over the Northeast Texas area forced the closing of
            Appellant's attorney's office early. At the time of the closing of the office attorney
            was in the process of completing the Anders brief for Appellant, along with the
            requisite Motion to Withdraw as Appellate Counsel and letter to Appellant, along
            with copies of the entire appellate record. Attorney attempted to file the brieffrom
            home before 5PM yesterday, but attorney does not have conversion software on his
            home computer, and could not efile a Word document.
       4.      Attorney requests a one-time one day extension so that attorney's Anders brief
            will be properly filed, and that Appellant is not harmed due to major inclement
            weather.
       S.      This is attorney's first, and only, request for an extension.
       6.      This motion is not made for purposes of delay but so that justice may be done.


       WHEREFORE premises considered, the Defendant respectfully requests that this, the Motion
for Extension of Time to File Brief, be granted.


                                                              Respectfully Submitted
                                                              BY: ~~~~~~~~~~-
                                                               Kyle D sby
                                                              Attorney at Law
                                                              P.O. Box 1914
                                                              Marshall, TX 75671
                                                              (903) 738-6162
                                                              (888) 410-1583 (fax)
                                                              kdansbylaw@gmail.com
                                                              SBN: 24059180




        BEFORE ME, the undersigned authority, on this day personally appeared Kyle Dansby,
who, being duly sworn, upon his oath stated that he is the person who subscribed his name to the
above and foregoing instrument, and that the matters stated herein are, to the best of his
information and belief, true and correct.


        SWORN TO AND SUBSCRIBED BEFORE ME on this                  the~ day Of'1-doYU¥J
2014.




                                  CERTIFICATE OF SERVICE

        I, Kyle Dansby, attorney for Appellant, hereby certify that a true and correct copy of this
motion was delivered to the Gregg County Criminal District Attorney's Office, via email to Zan
Brown, appellate counsel for Appellee.



                                                      Kyl ansby
                                                      Attorney for Appell